DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ELECTROLYTE FOR A SUPERCAPACITOR”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Phosphorene as Cathode Material for High-Voltage, Anti-Self-Discharge Zinc Ion Hybrid Capacitors).
Regarding claim 1, Huang et al. disclose a supercapacitor comprising:
a cathode including a plurality of layers of phosphorene (FL-P – section 4); an anode comprising zinc (section 4);
an insulating separator (section 4); and an organic-solvent-based electrolyte including zinc (section 4).
Regarding claim 2, Huang et al. disclose the organic-solvent-based electrolyte includes propylene carbonate and tetraethylammonium tetrafluoroborate (section 4).
Regarding claim 3, Huang et al. disclose the organic-solvent-based electrolyte comprises a concentration of 0.1 M to 1 M of tetraethylammonium tetrafluoroborate (section 4).
Regarding claim 4, Huang et al. disclose the zinc is present in the form of an anhydrous zinc salt (section 4).
Regarding claim 5, Huang et al. disclose the anhydrous zinc salt is selected from the group consisting of zinc chloride (section 4).
Regarding claim 6, Huang et al. disclose the organic-solvent-based electrolyte comprises a concentration of 0.1 M to 2 M of the anhydrous zinc salt (0.2 M– section 4).
Regarding claim 7, Huang et al. disclose the phosphorene is few-layer phosphorene from electrochemical cathodic exfoliation of black phosphorus (section 1 – paragraphs 2-3).
Regarding claim 8, Huang et al. disclose the anode comprises a zinc sheet (section 4) or a layer of zinc metal deposited on a current collector.
Regarding claim 9, Huang et al. disclose the cathode comprises a plurality of layers of phosphorene deposited on a current collector (section 4).
Regarding claim 10, Huang et al. disclose a plurality of electronic conductive particles and/or a binder material (section 4).
Regarding claim 11, Huang et al. disclose a supercapacitor electrolyte comprising:
an organic solvent (section 4);
an anhydrous zinc salt (section 4);
wherein the organic solvent provides a polar environment configure to dissolve the anhydrous zinc salt (section 4).
Regarding claim 12, Huang et al. disclose the organic solvent includes propylene carbonate and tetraethylammonium tetrafluoroborate (section 4).
Regarding claim 13, Huang et al. disclose the organic solvent comprises a concentration of 0.1 M to 1 M of tetraethylammonium tetrafluoroborate (section 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bodoardo et al. (US 2021/0218092).
Regarding claim 11, Bodoardo et al. disclose an energy storage device comprising:
an organic solvent [0094]; 
an anhydrous zinc salt (ZnCl2) [0094]; 
wherein the organic solvent provides a polar environment configure to dissolve the anhydrous zinc salt [0094]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 104779380
CN 111681886




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848